   Case: 1:19-cr-00007-WAL-GWC Document #: 22 Filed: 08/14/19 Page 1 of 6



               IN THE DISTRICT COURT OF THE VIRGIN ISLANDS
                           DIVISION OF ST. CROIX


  UNITED STATES OF AMERICA,
            Plaintiff,
                                                CRIMINAL NO. 2019-07
                      v.

  ZAKEE ABDUR RASHEED,
           Defendant.


               GOVERNMENT=S SENTENCING MEMORANDUM

      The United States of America, through Gretchen C.F. Shappert, United

States Attorney, and the undersigned Assistant United States Attorney, hereby file

the following sentencing memorandum. Defendant possessed an identification

document of another with the intent to defraud. In light of his conduct and for the

reasons provided below, the Government recommends, consistent with the

parties’ plea agreement, the imposition of a sentence of probation.


                                 BACKGROUND

      In or about the year 2012, Defendant arranged to, and did, obtain a Virgin

Islands driver’s license in the name of, and date of birth for, Maria Henry. The

license bore the photograph of Defendant’s wife, Ameena Ali.              Defendant

intended that the false driver’s license would be used in an application for a United

States passport by Ameena Ali in the name of Maria Henry.

      On February 19, 2019, Defendant pled guilty to Possession of Identification

Document With Intent to Defraud in violation of 18 U.S.C. § 1028(a)(4) and (b)(6).
   Case: 1:19-cr-00007-WAL-GWC Document #: 22 Filed: 08/14/19 Page 2 of 6



United States v. Rasheed, Crim. No. 2019/07
Government’s Sentencing Memorandum
Page 2




                                   SENTENCE ANALYSIS

       A) Statutory Provisions

       The applicable statute for Defendant’s conviction prescribes a penalty of

incarceration for not more than one year. 18 U.S.C. § 1028(a)(4) and (b)(6).

       B. Sentencing Guidelines

       After United States v. Booker, 543 U.S. 220 (2005), sentencing, regarding

federal violations of federal law, involves a three-step process: (1) “district courts

are to calculate a defendant’s sentencing Guidelines range precisely as they would

have before pre-Booker”; (2) courts must formally rule on any departure motions

“and state on the record whether they were granting a departure and, if so, how

such a departure affects the initial Guidelines calculation”; and (3) courts “are

required to exercise their discretion by considering the relevant 18 U.S.C. §3553(a)

factors in setting their sentences, regardless of whether it varies from the original

calculation.” United States v. Fumo, 655 F.3d 288, 329 (3d Cir. 2011); accord

United States v. Goff, 501 F.3d 250, 254 (3d Cir. 2007).

              1. The Advisory Guideline Sentence Is 6 to 12 Months

       With respect to the advisory guideline range (or advisory guideline sentence)

“[C]ourts must continue to calculate a defendant’s Guidelines sentence precisely

as they would have before Booker.” United States v. Grier, 475 F.3d 556, 608 (3d
   Case: 1:19-cr-00007-WAL-GWC Document #: 22 Filed: 08/14/19 Page 3 of 6



United States v. Rasheed, Crim. No. 2019/07
Government’s Sentencing Memorandum
Page 3

Cir. 2007) (en banc) (internal quotation marks omitted). The Court must expressly

rule on “‘any disputed portion of the presentence report or other controverted

matter ... or determine that a ruling is unnecessary either because the matter will

not affect sentencing, or because the court will not consider the matter in

sentencing.’” United States v. Leahy, 445 F.3d 634, 663 (3d Cir. 2006), quoting

Fed. R. Crim. P. 32(i)(3)(B). “[A]s before Booker, the standard of proof under the

guidelines for sentencing facts continues to be preponderance of the evidence.”

United States v. Ali, 508 F.3d 136, 143-46, 155 (3d Cir. 2007) (internal quotation

marks omitted).

       With respect to the offense of possession of identification document with

intent to defraud, the Office of Probation calculated a guideline sentence of 6 to 12

months (Level 12) after applying a specific offense characteristic for use of the

identification document to obtain another means of identification. U.S.S.G.

§§2B1.1(a)(2) and (b)(11)(C)(i). The Government concurs with this calculation.

              2. No Guideline Departure Nor Variance Is Warranted

       Neither party has sought a departure in this case and none is warranted.

Accordingly, no downward departure should be granted and the advisory Guideline

sentence mentioned above should remain unchanged.                  If the Court is

contemplating a departure “from the applicable sentencing range on a ground not

identified for departure either in the presentence report or in a party’s prehearing
   Case: 1:19-cr-00007-WAL-GWC Document #: 22 Filed: 08/14/19 Page 4 of 6



United States v. Rasheed, Crim. No. 2019/07
Government’s Sentencing Memorandum
Page 4

submission,” it must give the parties “reasonable notice.” Fed. R. Crim. P. 32(h);

see Izirarry v. United States, 553 U.S. 708, 713-14 (2008); United States v.

Vampire Nation, 451 F.3d 189, 197-98 (3d Cir. 2006).

              3. Sentencing Factors

       Under §3553(a), “[t]he Court shall impose a sentence sufficient, but not

greater than necessary, to comply with the purposes” of sentencing. 18 U.S.C.

§3553(a). Those purposes are “(A) to reflect the seriousness of the offense, to

promote respect for the law, and to provide just punishment for the offense; (B) to

afford adequate deterrence to criminal conduct; (C) to protect the public from

further crimes of the defendant; and (D) to provide the defendant with needed

educational or vocational training, medical care, or other correctional treatment in

the most effective manner.” 18 U.S.C. §3553(a)(2). In determining that sentence,

this Court must consider “the nature and circumstances of the offense and the

history and characteristics of the defendant,” 18 U.S.C. §3553(a)(1), “the kinds of

sentences available,” §3553(a)(3), the Guidelines and Guideline range,

§3553(a)(4), the Guidelines’ policy statements, §3553(a)(5), “the need to avoid

unwarranted sentence disparities among defendants with similar records who

have been found guilty of similar conduct,” §3553(a)(6), and “the need to provide

restitution to any victims of the offense,” §3553(a)(7).

       The offense of conviction involves a victim although no loss was suffered as
   Case: 1:19-cr-00007-WAL-GWC Document #: 22 Filed: 08/14/19 Page 5 of 6



United States v. Rasheed, Crim. No. 2019/07
Government’s Sentencing Memorandum
Page 5

a result of Defendant’s conduct.         Nevertheless, the possession and use of

someone’s identification is a serious offense which concerns the community.

This Court should consider the nature and circumstances of the offense, the

need to promote respect for the law, to deter others and to protect the public

in fashioning a sentence. In light of the absence of any injury or loss to a victim

emanating from Defendant’s conduct the Government believes the purposes of

sentencing can be served without the imposition of a term of incarceration.

                                     CONCLUSION

       For the reasons mentioned above and consistent with the plea agreement

in this matter, the Government recommends the imposition of a sentence of

probation.

DATED: August 14, 2018                          GRETCHEN C. F. SHAPPERT
                                                United States Attorney

                                                /s/ Alphonso G. Andrews, Jr.
                                          BY:   Alphonso G. Andrews, Jr.
                                                Assistant U.S. Attorney
    Case: 1:19-cr-00007-WAL-GWC Document #: 22 Filed: 08/14/19 Page 6 of 6



USA v Rasheed, Crim. No. 2019/07
Govt’s Sentencing Memorandum
Page 6




                              CERTIFICATE OF SERVICE

I HEREBY CERTIFY that on the 14th day of August 2019 I electronically filed the
foregoing Government’s Sentencing Memorandum with the Clerk of the Court
using the CM/ECF System, which will send a notification of such filing (NEF) to
the defense counsel on record, that is, Jeffrey Moorhead, 1132 King Street, Suite
3, St. Croix, Virgin Islands 00820.


                                           /s/ Alphonso G. Andrews, Jr.
                                           Alphonso G. Andrews, Jr
                                           Assistant U.S. Attorney
                                           U.S. Attorney=s Office
                                           1108 King Street, Suite 201
                                           Christiansted, USVI 00820
                                           Telephone: 340-773-3920
                                           Fax: 340-773-1407
